Exhibit 10.1

Execution Copy

LIMITED WAIVER AND SECOND AMENDMENT TO

SENIOR SECURED CREDIT AGREEMENT

This LIMITED WAIVER AND SECOND AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT,
dated as of October 11, 2017 (this “Waiver and Second Amendment”), is entered
into by and among Global Power Equipment Group Inc. (“Borrower”), each financial
institution from time to time party hereto as lender (each, a “Lender” and
collectively, the “Lenders”), and CENTRE LANE PARTNERS MASTER CREDIT FUND II,
L.P., a Delaware limited partnership, as administrative agent for the Lenders
(in such capacity, and together with its successors and assigns, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, and together with its successors and assigns, the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders identified on signatures pages thereto, the
Administrative Agent and the Collateral Agent are parties to that certain Senior
Secured Credit Agreement, dated as of June 16, 2017, as amended by that certain
First Amendment to Senior Secured Credit Agreement, dated as of August 17, 2017
(the “Existing Credit Agreement”; the Existing Credit Agreement, as amended by
this Waiver and Second Amendment, the “Credit Agreement”);

WHEREAS, the Borrower intends to enter into that certain Securities Purchase
Agreement, dated as of October 11, 2017, by and between Borrower, Braden
Holdings, LLC and GPEG C.V., as sellers, and Innova Global Europe B.V., Innova
Global Inc. (USA), Innova Global Operation Ltd. and 1938247 Alberta Ltd., as
buyers (the “Purchase Agreement”), pursuant to which the sellers wish to sell to
the buyers, and the buyers wish to purchase from the sellers, all of the issued
and outstanding Equity Interests of Braden Manufacturing, L.L.C., Global Power
Technical Services, Inc., GPEG Mexico Distributing, SA de CV, Global Power
Equipment Group (Hong Kong) Limited and Global Power Netherlands BV (and
indirectly Braden-Europe BV, Global Power Professional Services Netherlands BV
and Braden Power Equipment (Shanghai) Co., Ltd., but excluding Braden Holdings,
LLC and Braden Manufacturing SA de CV) (collectively, the “Proposed Subsidiary
Sale”); 

WHEREAS, in order to consummate the Proposed Subsidiary Sale, certain
Subsidiaries of the Borrower have taken pre-closing actions set forth on Section
6.20 of the Disclosure Schedule to the Purchase Agreement, including certain
actions which constitute “Investments” prohibited pursuant to Section 7.02 of
the Existing Credit Agreement (collectively, the “Specified Investments”);

WHEREAS, the Borrower has requested that the Lenders consent to the Specified
Investments and waive any Default and/or Event of Default that may arise as a
result thereof;

WHEREAS, the Proposed Subsidiary Sale is an “Initial Subsidiary Transaction”, as
such term is defined in the Existing Credit Agreement;

WHEREAS, pursuant to Section 2.02(b)(ii) of the Existing Credit Agreement, the
Borrower is required to prepay an aggregate amount of the Obligations equal to
100% of the Net







--------------------------------------------------------------------------------

 



Cash Proceeds realized or received in connection with an Initial Subsidiary
Transaction, plus the Upfront First-Out Fee and the Upfront Initial Fee,
together with the accrued and uncapitalized Upfront First-Out Fee PIK Amount and
Upfront Initial Fee PIK Amount, as promptly as reasonably practicable, but in
any event, prior to the date which is five (5) Business Days after the receipt
of such Net Cash Proceeds;

WHEREAS, the Borrower has requested that the Lenders agree to partially waive
the mandatory prepayment due in connection with the Proposed Subsidiary Sale and
accept a prepayment equal to $34,000,000 on account of the Proposed Subsidiary
Sale (such amount, the “Prepayment Amount”);

WHEREAS, the Lenders are willing to (i) consent to (a) the making of the
Specified Investments and (b) the prepayment of the Loans in the amount of the
Prepayment Amount, and (ii) waive any Defaults and/or Events of Default that may
arise as a result of each of the foregoing, in each case subject to the terms
and conditions of this Waiver and Second Amendment;

WHEREAS, simultaneously with the consummation of the Proposed Subsidiary Sale,
the Borrower, the Lenders, the Administrative Agent and the Collateral Agent
desire to amend certain provisions of the Existing Credit Agreement in the
manner and on the terms and conditions provided for herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

Definitions

Section 1.1.    Certain Definitions.  Capitalized terms used herein but not
otherwise defined herein or otherwise amended hereby shall have the meanings
ascribed thereto in the Credit Agreement.

ARTICLE II

Consent and Waiver

Section 2.1.    Specified Investments.  Subject to satisfaction of the
conditions set forth in Section 4 hereof, and in reliance upon (i) the
representations and warranties of the Loan Parties set forth herein and in the
Credit Agreement and the other Loan Documents and (ii) the agreements of the
Loan Parties set forth herein, effective as of the Second Amendment Effective
Date, the Lenders consent to the Specified Investments and waive any Default
and/or Event of Default arising therefrom. 

Section 2.2.    Mandatory Prepayment.  (a) Subject to satisfaction of the
conditions set forth in Section 4 hereof, and in reliance upon (i) the
representations and warranties of the Loan Parties set forth herein and in the
Credit Agreement and the other Loan Documents and (ii) the agreements of the
Loan Parties set forth herein, effective as of the Second Amendment Effective





2

--------------------------------------------------------------------------------

 



Date, the Lenders consent to (1) the prepayment of the Prepayment Amount in
satisfaction of the requirement to prepay the Loans in connection with the
consummation of the Proposed Subsidiary Sale pursuant to Section 2.02(b)(iii),
(2) waive prepayment of Loans in the amount of the remainder of the Net Cash
Proceeds received from the Proposed Subsidiary Sale, which shall be used by the
Borrower for working capital purposes and (3) waive any Default and/or Event of
Default arising from the foregoing.  The Prepayment Amount shall be applied in
accordance with Section 2.02(b)(vii) of the Credit Agreement.

(b)    The Agent and the Lenders acknowledge that, upon the consummation of the
Proposed Subsidiary Sale and their receipt of the Prepayment Amount, the
Borrower shall have no obligation to pay the 2018 Amortization Payment as
required by Section 2.03(b) of the Existing Credit Agreement.

Section 2.3.    Post-Closing Undertakings.  Subject to satisfaction of the
conditions set forth in Section 4 hereof, and in reliance upon (i) the
representations and warranties of Loan Parties set forth herein and in the
Credit Agreement and the other Loan Documents and (ii) the agreements of the
Loan Parties set forth herein, effective as of the Second Amendment Effective
Date, the Lenders waive the Default and/or Event of Default arising out of the
Borrower’s failure to complete the following undertakings set forth on Schedule
6.13 to the Existing Credit Agreement: (a) deliver to the Collateral Agent all
the documentation requested by the Collateral Agent to perfect the Collateral
Agent’s first priority security interest in all of the Equity Interests of a
Specified Foreign Subsidiary in the jurisdiction of formation of such Specified
Foreign Subsidiary, including without limitation, deeds of pledge, stock
certificates, stock powers, director resignation letters and other instruments
of transfer with respect thereto endorsed in blank, as applicable, in each case
in form and substance reasonably acceptable to the Collateral Agent; (b) deliver
fully executed leasehold mortgages with respect to certain properties set forth
on Schedule 6.13 to the Existing Credit Agreement; (c) replace the Existing
Letters of Credit with new letters of credit issued by a financial institution
reasonably acceptable to the Administrative Agent; and (d) deliver to the
Collateral Agent fully executed deposit account control agreements in respect of
bank accounts held each Loan Party at Wells Fargo, National Association (clauses
(a) – (d) collectively referred to as the “Existing Defaults”).

Section 2.4.    General.  Nothing in this Waiver and Second Amendment, nor any
communications among any Loan Party, any Agent, or any Lender, shall be deemed a
waiver with respect to any Events of Default, other than the Specified
Investments, prepayment of the Prepayment Amount and Existing Defaults, or any
future failure of the Loan Parties to comply fully with any provision of the
Credit Agreement or any provision of any other Loan Document, and in no event
shall this waiver be deemed to be a waiver of enforcement of any of the Agents’
or Lenders’ rights or remedies under the Credit Agreement and the other Loan
Documents, at law (including under the UCC), in equity, or otherwise including,
without limitation, the right to declare all Obligations immediately due and
payable pursuant to Section 8.02 of the Credit Agreement, with respect to any
other Defaults or Events of Default now existing or hereafter arising.  Except
as expressly provided herein, each Agent and each Lender hereby reserves and
preserves all of its rights and remedies against the Borrower and each other
Loan Party under the Credit Agreement and the other Loan Documents, at law
(including under the UCC), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 8.02 of the Credit Agreement.  The waivers and consents in
this





3

--------------------------------------------------------------------------------

 



Article II shall be effective only in this specific instance and for the
specific purposes set forth herein and does not allow for any other or further
departure from the terms and conditions of the Credit Agreement or any other
Loan Document, which terms and conditions shall remain in full force and
effect. 

ARTICLE III

Amendments

Section 3.1.    Amendments to Credit Agreement.  Upon satisfaction of the
conditions set forth in Article 4 hereof, the Existing Credit Agreement is
hereby amended as follows:

(a)    Defined terms “ABN AMRO Facility”, “Global Power Netherlands” and
“Surviving Indebtedness” set forth in Section 1.01 of the Credit Agreement are
hereby deleted in their entirety and all references to such defined terms in the
Credit Agreement are hereby deleted and replaced with “[reserved].”

(b)    Schedule 6.13 to the Existing Credit Agreement is hereby deleted in its
entirety and Schedule 6.13 attached to this Waiver and Second Amendment is
substituted in lieu thereof.

(c)    Schedule 7.03(b) to the Existing Credit Agreement is deleted in its
entirety.

(d)    Schedule 7.03(i) to the Existing Credit Agreement is hereby deleted and
Schedule 7.03(i) attached to this Waiver and Second Amendment is substituted in
lieu thereof.

(e)    Section 7.16 of the Existing Credit Agreement shall be deleted in its
entirety and replaced with “[Reserved.]” 

ARTICLE IV

Representations and Warranties

Section 4.1.    Representations and Warranties. In order to induce the Agents
and the Lenders to enter into this Waiver and Second Amendment, each Loan Party
hereby represents and warrants to the Agents and each Lender as follows:

(a)    After giving effect to this Waiver and Second Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Existing Credit Agreement or any other Loan
Document shall be true and correct in all material respects on and as of the
Second Amendment Effective Date; provided that to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(b)    The execution, delivery and performance of this Waiver and Second
Amendment have been duly authorized by all necessary action on the part of, and
duly executed and delivered by each of the Loan Parties.





4

--------------------------------------------------------------------------------

 



(c)    The Loan Parties are in full compliance with each of the Loan Documents.

(d)    There has been no Material Adverse Effect in the financial condition and
business performance of the Borrower since the Closing Date.

(e)    No Default or Event of Default currently exists, shall be in existence
immediately after giving effect to this Waiver and Second Amendment.

ARTICLE V

Effectiveness

Section 5.1.    Effectiveness.  This Waiver and Second Amendment shall become
effective as of the date (the “Second Amendment Effective Date”), on which each
of the following conditions is satisfied:

(a)    The Administrative Agent shall have received duly executed signature
pages to this Waiver and Second Amendment signed by each Loan Party, the
Administrative Agent and the Lenders.

(b)    The Administrative Agent shall have received from the Borrower a duly
executed Notice of Prepayment.

(c)    Payment by the Borrower to the Administrative Agent for further
distribution to each Lender (or to each Lender directly, as instructed by the
Administrative Agent for administrative convenience) of the Prepayment Amount
and all accrued costs, fees and expenses (including, without limitation,
applicable Attorney Costs and the reasonable and documented out-of-pocket fees
and expenses of any other advisors to the Administrative Agent and the Lenders).

(d)    The Administrative Agent shall have received a fully executed Purchase
Agreement, dated on or about the date hereof.

(e)    The Administrative Agent shall have received a fully executed Partial
Payoff and Release, dated on or about the date hereof.





5

--------------------------------------------------------------------------------

 



ARTICLE VI

Acknowledgements and Consent

Section 6.1.    Collateral.  The Loan Parties hereby acknowledge, ratify and
reaffirm (i) the validity and enforceability of the Existing Credit Agreement
and the other Loan Documents and all liens and security interests granted
thereunder to the Collateral Agent for the benefit of the Lenders as collateral
security for the Obligations and (ii) that all such liens and security interests
continue to secure the Obligations under the Existing Credit Agreement, as
amended by this Waiver and Second Amendment and all collateral pledged as
security for the Obligations continue to be and remain collateral for the
Obligations from and after the date hereof.

ARTICLE VII

Miscellaneous

Section 7.1.    Reference to and Effect on the Loan Documents.  

(a)    On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Existing Credit Agreement after giving effect to this Waiver and Second
Amendment.

(b)    Except as specifically amended by this Waiver and Second Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

(c)    The execution, delivery and performance of this Waiver and Second
Amendment shall not constitute a waiver of any provision of, or operate as a
waiver of any right, power or remedy of the Administrative Agent, the Collateral
Agent or any Lender under the Existing Credit Agreement or any of the other Loan
Documents.

(d)    The amendments to the Credit Agreement set forth herein shall be deemed
by the parties to have effect from and after the Second Amendment Effective
Date.

Section 7.2.    Release.  As a material part of the consideration for the
Administrative Agent, the Collateral Agent and the Lenders entering into this
Waiver and Second Amendment, the Borrower and each other Loan Party
(collectively, the “Releasors”) agree as follows (the “Release Provision”):

(a)    The Releasors, jointly and severally, hereby release and forever
discharge the Administrative Agent, the Collateral Agent, each Lender and the
Administrative Agent’s, the Collateral Agent’s and each Lender’s predecessors,
successors, assigns, participants, officers, managers, directors, shareholders,
partners, employees, agents, attorneys and other professionals, representatives,
parent corporations, subsidiaries, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions, and causes of
action of





6

--------------------------------------------------------------------------------

 



any nature whatsoever and whether arising at law or in equity, presently
possessed, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, presently accrued, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted arising out of,
arising under or related to the Loan Documents (collectively, the “Claims”),
that Releasors may have or allege to have against any or all of the Lender Group
and that arise from events occurring before the date hereof.

(b)    The Releasors agree not to sue any of the Lender Group nor in any way
assist any other person or entity in suing the Lender Group with respect to any
of the Claims released herein.  The Release Provision may be pleaded as a full
and complete defense to, and may be used as the basis for an injunction against,
any action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

(c)    The Releasors acknowledge, warrant, and represent to Lender Group that:

(i)    The Releasors have read and understand the effect of the Release
Provision.  The Releasors have had the assistance of independent counsel of
their own choice, or have had the opportunity to retain such independent
counsel, in reviewing, discussing, and considering all the terms of the Release
Provision; and if counsel was retained, counsel for Releasors has read and
considered the Release Provision and advised Releasors with respect to the
same.  Before execution of this Amendment, the Releasors have had adequate
opportunity to make whatever investigation or inquiry they may deem necessary or
desirable in connection with the subject matter of the Release Provision.

(ii)    The Releasors are not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein.  The Releasors
acknowledge that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

(iii)    The Releasors have executed this Waiver and Second Amendment and the
Release Provision thereof as a free and voluntary act, without any duress,
coercion, or undue influence exerted by or on behalf of any person or entity.

(iv)    The Releasors are the sole owners of the Claims released by the Release
Provision, and the Releasors have not heretofore conveyed or assigned any
interest in any such Claims to any other person or entity.

(d)    The Releasors understand that the Release Provision was a material
consideration in the agreement of the Administrative Agent, the Collateral Agent
and each Lender to enter into this Waiver and Second Amendment.

(e)    It is the express intent of the Releasors that the release and discharge
set forth in the Release Provision be construed as broadly as possible in favor
of Lender Group so as to foreclose forever the assertion by the Releasors of any
Claims released hereby against Lender Group.





7

--------------------------------------------------------------------------------

 



(f)    If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.

(g)    The Releasors acknowledge that they may hereafter discover facts in
addition to or different from those that they now know or believe with respect
to the Claims released herein, but the Releasors expressly shall have and intend
to fully, finally and forever have released and discharged any and all such
Claims.  The Releasors expressly waive any provision of statutory or decisional
law to the effect that a general release does not extend to Claims that the
releasing party does not know or suspect to exist in such party’s favor at the
time of executing the release.

Section 7.3.    Guarantor’s Acknowledgement and Agreement. By signing below,
each Guarantor (a) acknowledges, consents and agrees to this Waiver and Second
Amendment, (b) acknowledges and agrees to any amendment to its obligations in
respect of the Guarantee made pursuant to this Waiver and Second Amendment,
(c) acknowledges and agrees that its obligations in respect of the Guarantee,
the Security Agreement and the other Collateral Documents are not released,
diminished, waived, modified or impaired in any manner by this Waiver and Second
Amendment or any of the provisions contemplated herein, (d) ratifies and
confirms its obligations under the Guarantee, the Security Agreement and the
other Collateral Documents, and (e) acknowledges and agrees that it has no
claims or offsets against, or defenses or counterclaims to, the Guarantee, the
Security Agreement, any other Collateral Documents or any other Loan Documents
or Obligations.

Section 7.4.    Fees. The Borrower hereby affirms its obligation under the
Credit Agreement to reimburse the Administrative Agent, the Collateral Agent and
the Lenders for all reasonable and documented out‑of‑pocket costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Waiver and Second Amendment, including but not limited to all Attorney
Costs.

Section 7.5.    Headings.  The headings in this Waiver and Second Amendment are
included for convenience of reference only and will not affect in any way the
meaning or interpretation of this Waiver and Second Amendment.

Section 7.6.    Governing Law.  This Waiver and Second Amendment, and all
claims, disputes and matters arising hereunder or thereunder or related hereto
or thereto, will be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts executed in and to be performed
entirely within that state.

Section 7.7.    Counterparts.  This Waiver and Second Amendment may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Waiver and Second Amendment.  Delivery of an executed counterpart of this Waiver
and Second Amendment by facsimile or a scanned copy by electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
Waiver and Second Amendment.





8

--------------------------------------------------------------------------------

 



Section 7.8.    Severability.  If any term or other provision of this Waiver and
Second Amendment is invalid, illegal or incapable of being enforced by any rule
of law, or public policy, all other conditions and provisions of this Waiver and
Second Amendment will nevertheless remain in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner adverse to any party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto will negotiate in good faith to modify this Waiver and Second
Amendment so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

Section 7.9.    Binding Effect.  This Waiver and Second Amendment will be
binding upon and inure to the benefit of and is enforceable by the respective
successors and permitted assigns of the parties hereto.

[Remainder of page intentionally left blank; signatures on following pages.]

 

 

 



9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Second
Amendment to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

GLOBAL POWER EQUIPMENT GROUP INC., as Borrower

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

 

Tracy D. Pagliara

 

 

Co-President and Co-Chief Executive Officer

 

 

 

 

Acknowledged and agreed:

 

 

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

BRADEN CONSTRUCTION SERVICES, INC.

 

WILLIAMS GLOBAL SERVICES, INC.

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

BRADEN HOLDINGS, LLC

 

STEAM ENTERPRISES, L.L.C.

 

GPEG, LLC

 

each as Guarantor

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

 

Tracy D. Pagliara

 

 

Vice President

 

 

 

 

KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS LLC

 

as Guarantor

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

 

Tracy D. Pagliara

 

 

President

 





[Signature Page to Limited Waiver and Second Amendment to Senior Secured Credit
Agreement]

--------------------------------------------------------------------------------

 



 

 

CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P., as Administrative Agent and
Collateral Agent, and as a Lender

 

 

 

 

 

By:

/s/ Luke Gosselin

 

 

Name: Luke Gosselin

 

 

Title: Managing Director

 

 

 

CENTRE LANE PARTNERS IV, L.P., as Lender

 

 

 

 

 

By:

/s/ Quinn Morgan

 

 

Name: Quinn Morgan

 

 

Title: Managing Director

 

 

 



[Signature Page to Limited Waiver and Second Amendment to Senior Secured Credit
Agreement]

--------------------------------------------------------------------------------

 



SCHEDULE 6.13

POST-CLOSING UNDERTAKINGS

(a) Within one hundred twenty (120) days following the Second Amendment
Effective Date or such longer time as the Administrative Agent shall agree in
writing, the Loan Parties shall replace the Existing Letters of Credit with new
letters of credit issued by a financial institution reasonably acceptable to the
Administrative Agent.

(b) Within sixty (60) days following the Second Amendment Effective Date or such
longer time as the Administrative Agent shall agree in writing, the Loan Parties
shall deliver to the Collateral Agent fully executed deposit account control
agreements in respect of bank accounts held by each Loan Party.

(c) Within sixty (60) days following the Second Amendment Effective Date or such
longer time as the Administrative Agent shall agree in writing, the Loan Parties
shall deliver to the Collateral Agent fully executed landlord personal property
collateral access agreements for properties located at (i) 400 E. Las Colinas
Blvd., Irving, Texas, (ii) 3801 Voorde Drive, South Bend, Indiana and (iii) 100
Crescent Centre Parkway, Tucker, Georgia, in each case executed by the landlord
of any leasehold property and by the applicable Loan Party, each in form and
substance reasonably acceptable to the Collateral Agent.





 

--------------------------------------------------------------------------------

 



SCHEDULE 7.03(i)

INTERCOMPANY NOTES

1. Promissory Note, dated December 22, 2014, issued by GPEG C.V. in favor of
GPEG, LLC in the initial principal amount of $24,900,000.

 

--------------------------------------------------------------------------------